Citation Nr: 0211971	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  92-11 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable evaluation for lumbosacral 
strain, for the period from March 27, 1990 to May 25, 1997.

2.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain, from May 26, 1997 to August 8, 2000.  

3.  Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain from August 9, 2000.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active military service from August 1975 to 
April 1977 and from September 1979 to August 1983. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1990 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied a compensable evaluation for the veteran's 
service connected lumbosacral strain.  Thereafter, the 
veteran's case was transferred to the VA RO in North Little 
Rock, Arkansas.

In December 1993 and February 1996, the Board remanded the 
veteran's claim to the RO for further evidentiary 
development.  Following the requested development, the RO 
continued its previous denial of the claimed benefit.  The 
Board, in a decision dated in March 1997, upheld the RO's 
denial of a compensable evaluation for lumbosacral strain.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).

In an Order dated in May 1998, the Court vacated the Board's 
March 1997 decision and remanded the matter for 
readjudication consistent with the Court's Order.  The court 
noted that the Board's March 1997 decision stated that there 
was no current objective evidence of pain on motion or spasm 
at the 1994 or 1996 VA examinations.  However, the Court 
further noted that the 1996 VA neurological examination 
included a diagnosis of chronic low back pain that the 
examiner did not attribute to any nonservice- connected 
condition.  The Court concluded that, because the Board 
failed to address the diagnosis of the VA examiner, its 
conclusion, that a compensable rating was not warranted, was 
not supported by adequate reasons and bases.  Thus, the court 
stated that, on remand, the Board must address the relevance 
of all the evidence of record, including the report of the 
1996 VA neurological examination, when it provides reasons or 
bases for its conclusions.  In October 1998, the Board 
remanded the veteran's claim to the RO for further 
evidentiary development.  

The veteran's claim was returned to the Board in September 
2000.  As a result of a partial allowance of the veteran's 
claim, the issues were then characterized as entitlement to a 
compensable evaluation for lumbosacral strain, for the period 
from March 27, 1990, to May 25, 1997, and entitlement to an 
evaluation in excess of 20 percent for lumbosacral strain, 
from May 26, 1997.  After a review of the record, the Board 
determined that the development requested in the October 1998 
remand had not been completed.  The veteran's claim was 
remanded to the RO again so that the development requested in 
October 1998 could be finished.  

The veteran's claim has now been returned for additional 
appellate review.  The record shows that in a March 2002 RO 
decision, the evaluation for the veteran's lumbosacral strain 
was increased to 40 percent, effective from August 9, 2000.  
This does not represent a complete grant of the benefits 
sought by the veteran on appeal.  A veteran is generally 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35 (1993).  Therefore, the Board now interprets 
the issues to be as described on the first page of this 
decision.  

In a March 2002 rating decision, the RO determined that new 
and material evidence had not been presented to reopen a 
claim for service connection for headaches.  This rating 
decision also increased the evaluation for the veteran's 
service connected major depressive disorder to 50 percent, 
but denied a total rating based on individual 
unemployability.  The Board construes statements received 
from the veteran's representative to be a notice of 
disagreement with the three issues addressed in the March 
2002 rating decision, and will address these issues in the 
remand section at the end of this decision.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  


FINDINGS OF FACT

1.  The symptomatology resulting from the veteran's 
lumbosacral strain includes muscle spasm and loss of lateral 
spine motion from March 27, 1990, to August 8, 2000.  

2.  The symptomatology resulting from the veteran's service 
connected disability more nearly resembles that of severe 
lumbosacral strain from August 9, 2000.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 20 percent evaluation 
for lumbosacral strain, for the period from March 27, 1990 to 
May 25, 1997, have been met; the criteria for entitlement to 
an evaluation in excess of 20 percent for this period have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.7, 4.31, 4.40, 4.51, 4.59, 4.71a, 
Codes 5292, 5293, 5295 (2001).

2.  The criteria for entitlement to an evaluation in excess 
of 20 percent for lumbosacral strain, from May 26, 1997 to 
August 8, 2000, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.31, 
4.40, 4.51, 4.59, 4.71a, Codes 5292, 5293, 5295 (2001).

3.  The criteria for entitlement to an evaluation in excess 
of 40 percent for lumbosacral strain from August 9, 2000, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.7, 4.31, 4.40, 4.51, 4.59, 4.71a, 
Codes 5292, 5293, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the evaluation of her service 
connected back disability does not reflect the high level of 
impairment she believes results from this disability.  She 
argues that she should be entitled to at least a 20 percent 
evaluation from at least the date of her March 27, 1990 
claim.  In addition, she believes that the current 20 percent 
evaluation is inadequate to compensate her for her current 
disability.  

In reaching this decision, the Board notes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  

VA has a duty to notify the veteran and her representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  The veteran received timely 
notice of the decision on appeal, and she has been provided 
with a Statement of the Case and Supplemental Statements of 
the Case that contain the laws and regulations concerning her 
claims, the rating code governing the evaluation of her 
disability, and an explanation of the reasons and bases for 
the denial of her claims, which also indicated what evidence 
was needed to prevail.  

A May 1990 letter to the veteran requested that she return an 
enclosed authorization to obtain medical records identified 
in her March 1990 claim.  An April 1994 letter from the VA 
again instructed the veteran to identify the names, 
addresses, and approximate dates of treatment for all health 
care providers, and asked her to provide a separate 
authorization form to allow VA to obtain these records on her 
behalf.  A March 1996 letter made essentially the same 
request as in April 1994, and added that if the veteran 
wished to obtain and submit medical evidence on her own, she 
did not need to provide the authorization to VA.  An October 
1998 letter again notified the veteran that VA could request 
certain specified private medical records on her behalf if 
she provided authorization, and added that records of 
treatment in VA facilities had already been requested.  This 
letter further identified certain other items of evidence 
that the veteran could submit that might benefit her claim.  
A March 1999 VA letter to the veteran informed her of the 
evidence that had been obtained, and reminded her that it was 
her responsibility to assist VA in obtaining private medical 
records.  Two additional letters were mailed in November 
2001, identifying what was the veteran's responsibility and 
what was the responsibility of VA in obtaining evidence.  As 
noted above, the veteran's claim has been remanded on four 
different occasions for further development.  The veteran 
submitted a statement in April 2002 saying that she did not 
have any other evidence to submit at that time.  The result 
of these efforts is that VA has obtained all medical records 
that have been identified by the veteran, and has afforded 
her medical examinations in conjunction with her claim.  
Finally, the veteran offered testimony in support of her 
claims at a hearing.  The Board must conclude that the duties 
to notify and assist have been completed, and that the 
veteran was made aware of what evidence she should provide, 
and what evidence would be obtained by VA.  Therefore, the 
Board finds that a remand would serve no useful purpose for 
this issue.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Any 
"error" to the veteran resulting from this decision does 
not affect the merits of his claim or substantive rights, for 
the reasons discussed above, and is therefore, harmless.  See 
38 C.F.R. § 20.1102 (2001).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The record shows that entitlement to service connection for 
lumbar strain was established in an August 1977 rating 
decision.  A zero percent evaluation was assigned for this 
disability, effective from April 18, 1977.  This evaluation 
remained in effect until a December 1999 rating decision 
issued during the course of the current appeal increased the 
evaluation to 20 percent, with an effective date of May 26, 
1997.  This evaluation and effective date currently remains 
in effect. 

Severe lumbosacral strain is evaluated as 40 percent 
disabling, and is characterized by symptomatology such as 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of the joint 
space, or some of these symptoms with abnormal mobility on 
forward motion.  Symptomatology including muscle spasm on 
extreme forward bending and loss of lateral spine motion, 
unilateral, in a standing position is evaluated as 20 percent 
disabling.  Characteristic pain on motion merits continuation 
of the 10 percent evaluation currently in effect.  38 C.F.R. 
§ 4.71a, Code 5295.  

This rating code does not contain provisions for a zero 
percent evaluation.  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  

The rating code for loss of the range of motion of the lumbar 
spine is also to be considered.  Severe limitation of motion 
of the lumbar spine is evaluated as 40 percent disabling.  
Moderate limitation of motion warrants a 20 percent 
evaluation.  Slight limitation of motion is evaluated as 10 
percent disabling.  38 C.F.R. § 4.71a, Code 5292.  

Another rating code that is that potentially applicable is 
that for intervertebral disc syndrome.  Pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc and little intermittent relief is evaluated as 60 
percent disabling.  Severe intervertebral disc syndrome 
characterized by recurring attacks with intermittent relief 
is evaluated as 40 percent disabling.  Moderate 
intervertebral disc syndrome with recurring attacks is 
evaluated as 20 percent disabling.  Mild intervertebral disc 
syndrome merits a 10 percent evaluation, and when this 
disorder is postoperative and cured, a zero percent 
evaluation is warranted.  38 C.F.R. § 4.71a, Code 5293.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date.  
Otherwise, the effective date is the date of receipt of the 
claim.  38 C.F.R. § 3.400(o)(2).  

Private medical records from September 1990 indicate that the 
veteran was seen for pain in the lumbosacral area for the 
past four days, which had been increasing daily.  There was 
pain on palpation, but no pain on range of motion.  Straight 
leg raising was to 90 degrees bilaterally.  The diagnosis was 
acute lumbosacral sprain.  

February 1991 VA treatment records indicate that the veteran 
was seen for six or seven days of low back pain, which 
started after slipping and falling at work.  An examination 
revealed muscle spasms of the lower back.  

VA treatment records show that the veteran was seen for 
complaints of low back pain for the past six days in April 
1991.  In May 1991, she complained of dull aching pain in the 
low back which would increase in intensity over several hours 
to become severe enough to prevent her from doing her 
activities of daily living.  She was working as a 
receptionist, and her pain became worse with prolonged 
sitting or standing.  On examination, the veteran's gait was 
within normal limits, and there was minimal muscle spasm.  
She had diffuse tenderness to the spinous process throughout 
the facet joints, particularly on the right at L4 to L5.  
There was also increased pain with maintained hyperextension.  
Her flexion was within normal limits, with some discomfort 
upon returning to a standing position.  Extension was 
slightly more painful than flexion or rotation.  The veteran 
appeared to have mild hyperlordotic posture.  An X-ray study 
of her lumbar spine was normal.  The impression was chronic 
mechanical low back pain, possibly contributed to by mild 
hyperlordotic posture, seen most with sitting, and an 
abnormal Minnesota Multiphasic Personality Inventory with 
somatization.  Physical therapy with instruction on body 
mechanics was recommended.  

The veteran appeared at a hearing before a hearing officer at 
the RO in July 1991.  She testified that she used to go for 
months without a problem, but that her disability had become 
worse with age.  She currently experienced episodic pain, 
which would vary from mild pain to pain of such severity that 
she could hardly move.  The pain was radiate into her right 
leg.  The veteran said that she did not experience cramps in 
her back.  See Transcript.  

A VA X-ray study conducted in August 1991 showed a normal 
lumbar spine. 

VA records from August 1991 and September 1991 show that the 
veteran underwent physical therapy for her back disability.  
Her symptoms were intermittent pain in the low back with 
occasional pain down the right thigh to the knee.  There was 
minimal tenderness of the bilateral paraspinals at L3 to S1, 
and no antalgic gait. 

Private medical records from December 1992 indicate that the 
veteran had fallen and landed on her back and head.  She had 
experienced back pain and a headache since that time.  The 
back pain was primarily in the lumbar region, and non-
radiating.  It was worse with extended activity or extended 
inactivity.  She described the pain as achy, but without a 
spasm like quality.  On examination, the veteran had shooting 
pain down the posterior right lower extremity on straight leg 
raising down to the level of mid-calf.  Straight leg raising 
on the left resulted in pain in the back.  

Private treatment records show that the veteran continued to 
be seen for occasional back pain from December 1992 to 
September 1994.  Symptoms during this period included 
shooting pain to the right lower extremity, muscle spasm in 
the lumbar region, and increased pain on forward bending with 
worse pain on backward bending or extension.  August 1994 
records show that the motor functions were 5/5 throughout the 
body.  The diagnoses and assessments included lower lumbar 
myofascial strain.  

The veteran was afforded a VA examination of her back in 
September 1994.  She stated that her back pain had become 
worse since her discharge from service.  The pain would go 
down into both legs and occasionally all the way to the toes.  
She currently had low back pain and right leg pain.  On 
examination, the iliac crests were at the same level, and 
there was normal lumbosacral lordosis.  Extension was to 3 
degrees, and right and left lateral bending was to 12 degrees 
with normal symmetrical vertebral motion and no muscle spasm.  
There was no tenderness to palpation of the spine, 
paraspinal, or trochanteric areas other than the lumbosacral 
area at L4 to L5 and S1.  She walked with a normal gait.  
Knee and ankle jerks were present, brisk, and equal.  
Straight leg raising was to 90 degrees without discomfort.  
An X-ray study was essentially within normal limits except 
for mild scoliosis, and showed that the vertebrae were well 
aligned, with no evidence of fracture or dislocation.  The 
discs were of normal size, shape, and contour.  The examiner 
opined that by history, the lumbosacral sprain should 
subside.  He was sure that the veteran had a degenerative 
lumbar disc, which would require a magnetic resonance imaging 
study to confirm.  The examiner was unable to say whether or 
not this was related to service.  The examination was 
essentially normal at the current time.  

A VA neurologic examination was conducted in August 1996.  A 
history of chronic back pain was noted, and the veteran 
currently reported vague pain and numbness in her legs and 
hands.  She did not describe any pain or paresthesias in a 
radicular pattern.  On examination, there was no paraspinous 
muscle spasm, flexion of 60 degrees, extension of 20 degrees, 
and lateral flexion of 20 degrees in both directions.  The 
diagnoses included chronic low back pain with no neurological 
deficit demonstrated at this time.  

The veteran also underwent a VA orthopedic examination in 
August 1996.  The history of her injury in service was noted.  
She indicated that she had experienced a progressively harder 
time in making her back comfortable.  The pain was always 
present, but the severity of pain would come and go.  She 
reported some numbness in her legs.  On examination, the 
veteran moved in such a way that did not excessively protect 
her back from motion.  She had normal lumbar lordosis.  
Extension was present to 4 degrees, and right and lateral 
bending was to 20 degrees, with normal, symmetrical vertebral 
motion with no muscle spasm.  She walked with a normal gait.  
Her knee and ankle jerks were present, brisk, and equal 
bilaterally, and straight leg raising was to 90 degrees 
without difficulty.  An X-ray study was  within normal 
limits.  The impression was that the veteran had a 
lumbosacral sprain during service which had healed, but that 
she had sustained another lumbosacral sprain in 1987, which 
was after discharge.  The examiner stated that there was no 
objective pathology that he could demonstrate by physical 
examination or X-ray study.  He believed the veteran probably 
had early degenerative lumbar disc, but this was due to wear 
and tear, and was not related to the lumbosacral sprain from 
active service.  An addendum noted that the claims folder had 
been reviewed in conjunction with this examination.

On May 26, 1997, the veteran was seen at a VA hospital 
emergency room with complaints of low back discomfort.  A 
history of low back pain for several years was noted, but she 
had aggravated this disability one week ago.  She was 
experiencing shooting pains to the lower extremity.  On 
examination, the veteran had bilateral paraspinous spasms.  
Straight leg raising was negative bilaterally.  There was 
nonspecific tenderness of the lumbar spine.  The impression 
was chronic low back pain with acute exacerbation.  

VA treatment records from June 1997 to October 1998 show that 
the veteran was seen on occasion for complaints that included 
low back pain.  August 1998 records show that she had 
experienced three days of significant low back pain without 
neurologic complaints.  On examination, she was able to bend 
over and pick up something from the floor without difficulty.  
Straight leg raising was negative, but there was significant 
paraspinal muscle spasm.  

July 1999 VA hospital records show that the veteran underwent 
a psychiatric review of systems.  She had normal cervical, 
thoracic, and lumbar spine range of motion.  There was no 
scoliosis or increase lordosis or kyphosis noted.  Muscle 
size, tone, and strength were normal, coordination was 
adequate, and sensory function was intact.  The diagnoses 
included chronic low back pain.  

The veteran was afforded a VA neurologic examination of her 
back in August 1999.  The examination was conducted by the 
same VA examiner who had seen the veteran in August 1996.  
The examiner noted that he had primarily examined the veteran 
at that time for complaints of chronic headaches, and that 
there had been no neurologic deficit.  Currently, the veteran 
stated that she had constant low back pain, and that this had 
been present for one and half years.  The pain was located in 
the lumbosacral area, and although she had intermittent pain 
of the popliteal fossa and some intermittent tingling of her 
toes on all sides, she did not currently describe any 
radicular pain or paresthesias.  The veteran said that her 
pain was exacerbated by walking greater than a quarter mile, 
standing for longer than 15 or 20 minutes, or lifting 
anything that weighed more than 10 pounds.  She avoided all 
bending.  The veteran was a student, and she reported missing 
two or three days of classes per week on four or five 
occasions during the previous semester.  On examination, the 
veteran appeared to be in intermittently mild distress due to 
back pain, which was particularly manifested during range of 
motion testing.  On examination, there was moderate 
paraspinous muscle spasm.  There was no evidence of pelvic 
tilt.  The range of motion was minimally decreased with pain 
on flexion to 50 degrees.  There was full extension to 20 
degrees, and left and right lateral flexion to 30 degrees.  
Straight leg raising was negative.  Motor, strength, and 
muscle tone of all major muscle groups in both lower 
extremities were within normal limits.  There was no atrophy 
or fasciculations, and no ataxia.  Previous X-ray studies 
were reviewed.  The impression was chronic musculoskeletal 
low back pain with paraspinous muscle spasm and minimally 
decreased flexion of the lumbar spine.  There was evidence of 
distress with range of motion testing, but no evidence of 
significant fatigue, incoordination, or weakness.  There was 
no evidence of radiculopathy.  

In a September 1999 addendum to the August 1999 VA 
examination, the examiner stated that based on the 
information contained in the veteran's claims folder, it was 
his best medical opinion that it could not be determined what 
portion of the veteran's current disability was due to her 
injury in service, and what portion was due to the injuries 
to her back following her separation from service.  

August 9, 2000, VA treatment records show that the veteran 
had known low back pain, now with marked difficulty walking 
following a low speed motor vehicle accident.  The impression 
was simple low back pain.  Additional August 2000 records 
show the veteran had chronic low back pain and worsening hip 
pain aggravated by a motor vehicle accident two weeks ago.  A 
neurologic examination was unremarkable.  Strength and range 
of motion were within functional limits.  Her posture and 
mechanics were poor.  

VA treatment records dated June 2001 state that the veteran 
had been seen in the emergency room for back pain.  She was 
said to have some mild degenerative changes in the back.  
Additional June 2001 records state that the veteran arrived 
in a wheel chair.  She said her back went out, and that she 
was experiencing pains down her leg.  

The veteran underwent a VA examination of the spine in March 
2002.  The claims folder and the September 2000 VA remand 
were reviewed.  She was also noted to have sustained post 
service falls in 1985, 1990, and 1992.  The last fall had 
resulted in back pain with radiation down the right lower 
extremity.  The veteran reported three attacks of back pain 
in the last three months, and seven during the previous year.  
She said that her back pain would reach a level of 10, which 
was maximum.  In between, the pain was at 5 to 6.  She 
related that her pain went down both lower extremities, and 
also occasionally radiated up into the neck.  She could stand 
for 20 minutes before the onset of pain.  She could sit about 
30 to 45 minutes before she needed to move.  The veteran was 
capable of light housework, and could lift 10 to 15 pounds.  
On examination, her pelvis was level.  There was 35 degrees 
of flexion, side bending to 30 degrees, and 35 degrees of 
extension.  There was an increase of lordosis on extension 
that was not corrected well on flexion.  The examiner 
believed that the normal range of motion for the veteran 
would have been from 80 to 90 degrees of flexion, 35 degrees 
of extension, and 40 degrees of side bending.  Sitting 
leverage test did not create sciatic pain or trunk extension.  
The Lasegue maneuver did not create radicular pain.  Straight 
leg raising caused pain at 60 degrees bilaterally.  An X-ray 
study of the lumbar spine revealed that the facets between L4 
and L5 and L5 and S1 showed overriding.  The diagnoses were 
low back pain, degenerative joint disease of facets L4 to L5 
and L5 to S1, mechanical recurrent lumbosacral strain 
secondary to increased lumbar lordosis, and degenerating disc 
disease at L5 to S1.  

After completion of the March 2002 VA examination, the 
examiner referenced the September 2000 VA remand, and 
provided additional information.  He stated what was noted 
above in his report represented recurrent manifestations of 
the service connected lumbosacral strain of the veteran.  The 
veteran was noted to complain of pain at the extremes of all 
ranges of motion.  Her symptoms and her response to her 
symptoms created a functional limitation.  She had left the 
work force, but was able to do housework.  The performance of 
the range of motion was done cautiously, slowly, and with 
apprehension, which represented weakened movement.  The 
history of the veteran suggested easy fatigability.  The 
response to the veteran to range of motion testing suggested 
no participation possible in coordinated rapidly moving body 
movements.  Her history suggested that that there was a total 
range of motion loss at periods of time in her life secondary 
to pain, which would also prevent her from movement to a 
point of fatigue or movement requiring coordination.  Her 
manifestations were unable to be quantified.  The veteran had 
subjective pain, which was shown by her expressions.  No 
muscle atrophy was present, and there was no changes of the 
skin  It was the opinion of the examiner that the recurrent 
back injuries of 1985 and 1992 were superimposed on a 
preexisting service connected back condition, resulting in 
the current findings.  The degree of limitation and 
restriction resulting from this could not be quantified 
without speculation.  

March 27, 1990 to May 25, 1997

The Board finds that entitlement to a 20 percent evaluation 
is warranted for the veteran's lumbosacral strain from March 
27, 1990.  In reaching this decision, the Board notes that 
the veteran's back pain was episodic during this period, and 
that some somatization was noted in May 1991.  There were 
some occasions on which the veteran experienced few or no 
symptoms as the result of her lumbosacral strain, and one 
such occasion was the September 1994 VA examination.  
However, muscle spasms were noted in February 1991, May 1991, 
and again in some of the private treatment records during the 
period from December 1992 to September 1994.  The Board 
believes that this constitutes objective evidence of 
lumbosacral symptomatology, and not somatization.  There was 
some pain on hyperextension in May 1991, and the December 
1992 to September 1994 private treatment records show some 
increased pain on forward bending or extension.  Flexion was 
to only 60 degrees in August 1996.  The Board finds that the 
evidence of muscle spasms, pain on motion, some reduction in 
the range of motion, and intermittent flare-ups more nearly 
resemble the symptomatology required for a 20 percent 
evaluation under the rating code for lumbosacral strain.  
38 C.F.R. § 4.71a, Code 5295.  The effective date for this 
evaluation is from the date of receipt of the veteran's claim 
on March 27, 1990.  38 C.F.R. § 3.400(o)(2).  

The Board has considered entitlement to an evaluation in 
excess of 20 percent for this period, but this is not 
demonstrated by the evidence.  The veteran testified in July 
1991 and noted in histories given to several examiners that 
while her back disability would come and go, it had become 
progressively worse over the years.  The symptomatology 
demonstrated during this period was not yet of such severity 
as to warrant an evaluation in excess of 20 percent.  For 
example, the veteran had a level pelvis, and there was no 
evidence of listing of the spine.  The neurological 
examinations during this period were normal or near normal.  
Although the August 1996 VA neurologic examination diagnosed 
chronic low back pain, it was noted that there was no 
neurologic deficit demonstrated.  The X-ray evidence showed 
that the lumbar spine remained normal.  The veteran's gait 
was consistently described as normal.  This symptomatology 
does not more nearly resemble that required for a 40 percent 
evaluation under the rating code for lumbosacral strain.  
38 C.F.R. § 4.71a, Code 5295.  

The Board further finds that the 60 degrees of flexion and 20 
degrees of extension and lateral flexion demonstrated in 
August 1996 is not of such severity to constitute the severe 
limitation of motion required for a 40 percent evaluation 
under the rating code for loss of lumbar motion.  38 C.F.R. 
§ 4.71a, Code 5292.  The Board notes that although the 
September 1994 VA examination stated the veteran probably had 
an early degenerative lumbar disc, this was not confirmed, 
and was opined to be unrelated to the veteran's service 
connected disability.  Even if this disability were to be 
related to veteran's service connected disability by the 
Board, it must again be noted that the neurologic 
examinations from this period, including the August 1996 VA 
examination, were normal or near normal, and did not 
represent the severe intervertebral disc syndrome 
characterized by recurring attacks with intermittent relief 
required for a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Code 5293.  Finally, the examiners during this time frame did 
not make specific findings concerning the effects of 
incoordination, fatigability, and weakness, but no impairment 
due to these factors was demonstrated.  Pain was not shown to 
result in a decreased range of motion beyond that 
demonstrated on examination, and on some examinations during 
this period, the veteran retained full or near full range of 
motion even with pain.  Therefore, there is no basis for an 
evaluation in excess of 20 percent from March 27, 1990 to May 
25, 1997.  

May 26, 1997 to August 8, 2000

The Board finds that entitlement to an evaluation in excess 
of 20 percent for lumbosacral strain is not warranted for the 
period from May 26, 1997, to August 8, 2000.  The records 
dated May 26, 1997, show that the veteran was experiencing an 
exacerbation of her back disability, with muscle spasms.  
Treatment records dated from June 1997 to October 1998 
indicate that she continued to experience occasional spasms.  
The August 1999 VA examination again noted paraspinous muscle 
spasm with minimally decreased flexion.  This symptomatology 
more nearly resembles that required for a 20 percent 
evaluation under the rating code for lumbosacral strain.  The 
veteran did not display symptoms such as a positive 
Goldthwaite's sign, marked limitation of forward motion, 
osteoarthritic changes, or narrowing or irregularity of the 
joint space.  The VA records from August 1998 show that the 
veteran did not have neurologic complaints.  The August 1999 
VA examination stated there was no evidence of pelvic tilt, 
and straight leg raising was normal.  X-ray studies were 
reviewed without a diagnosis of arthritic changes.  
Therefore, a 40 percent evaluation under the rating code for 
lumbosacral strain is not warranted.  38 C.F.R. § 4.71a, Code 
5295.  

The Board has considered an increased evaluation under other 
potentially applicable rating codes, but entitlement is not 
demonstrated.  The veteran was able to bend over and pick up 
an object off the floor without a problem in August 1998, and 
the August 1999 VA examination described extension as full, 
lateral flexion to 20 degrees, and the loss of flexion as 
minimally decreased.  This does not equate to the severe 
limitation of motion required for a 40 percent evaluation 
under the rating code for loss of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Code 5292.  In addition, although the 
veteran complained of shooting pains to the lower extremities 
in May 1997, there were no neurologic complaints in August 
1998.  The August 1999 examination stated that while the 
veteran complained of tingling in her toes, she did not 
describe radicular pain or paresthesias.  There were no 
diagnosis of a disc problem during this period.  Therefore, 
the evidence does not demonstrate the severe intervertebral 
disc syndrome required for a 40 percent evaluation.  
38 C.F.R. § 4.71a, Code 5293.  

Finally, the Board has considered disability due to pain, 
weakness, fatigue, and incoordination, but these do not 
provide a basis for a higher evaluation under any of the 
applicable rating codes.  July 1999 VA hospital records found 
that strength and coordination were adequate.  The August 
1999 VA examination found no evidence of significant fatigue, 
incoordination, or weakness.  Pain was noted on range of 
motion testing, which began at 50 degrees of flexion.  This 
does not equate to the severe loss of motion required for a 
higher evaluation under the rating codes for loss of lumbar 
motion or lumbosacral strain.  38 C.F.R. §§ 4.40, 4.45, 4.59.  

From August 9, 2000

The Board finds that entitlement to an evaluation in excess 
of 40 percent is not warranted for the veteran's lumbosacral 
strain for the period from August 9, 2000.  The Board notes 
that 40 percent is the highest evaluation available under the 
rating codes for lumbosacral strain and limitation of motion 
of the lumbar spine.  38 C.F.R. § 4.71a, Codes 5292, 5295.  
Therefore, entitlement to an increased evaluation will be 
considered under the rating code for intervertebral disc 
syndrome.  

The August 2000 VA treatment records show that the veteran 
had an increase in symptomatology following a motor vehicle 
accident.  Occasional muscle spasms had been noted for 
several years.  A neurologic examination conducted at that 
time was unremarkable.  The veteran complained of pain down 
her right leg at the March 2002 VA examination.  Her pain 
would reach a level of 10 during flare-ups, but in between 
her pain was at level 5 to 6.  However, the Lasegue maneuver 
did not create radicular pain.  The sitting leverage test did 
not produce sciatic pain.  The sensory evaluation did not 
reveal loss of sensation corresponding to the peripheral 
nerve or nerve root.  The Board finds that the veteran's 
objective symptoms and subjective complaints of pain, when 
considered with the lack of objective neurological findings, 
may be characterized as no more than severe intervertebral 
disc syndrome, which merits continuation of the current 40 
percent evaluation.  38 C.F.R. § 4.71a, Code 5293.  

The Board has also considered entitlement to an increased 
evaluation under the rating codes for ankylosis of the lumbar 
spine, and fracture of the vertebrae.  However, there is no 
evidence to show that the veteran has either ankylosis, or 
the residuals of a fracture.  38 C.F.R. § 4.71a, Codes 5285, 
5289.  The provisions of 38 C.F.R. §§ 4.40, 4.51, and 4.59 do 
not provide a basis for an increased evaluation.  The March 
2002 examination noted that there was evidence of weakened 
movement, and a history that was suggestive of easy 
fatigability.  There were also times in which the veteran had 
a complete loss of the range of motion due to pain.  However, 
the examiner suggests that these factors were most evident 
during flare-ups.  The Board finds it important that this 
examination found little objective evidence of neurological 
symptoms, and that the examiner noted the veteran had a 
history of an abnormal Minnesota Multiphasic Personality 
Inventory.  Therefore, even with consideration of these 
factors, the evidence does not show greater than severe 
intervertebral disc syndrome.  


ORDER

Entitlement to a 20 percent evaluation for lumbosacral 
strain, for the period from March 27, 1990 to May 25, 1997, 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.  

Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain, from May 26, 1997 to August 8, 2000, is 
denied. 

Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain from August 9, 2000, is denied. 


REMAND

Arguments concerning the three issues addressed in the March 
2002 rating decision, which were whether new and material 
evidence had been submitted to reopen a claim for connection 
for headaches, an increased evaluation for the veteran's 
service connected major depressive disorder, and a total 
rating based on individual unemployability, were submitted to 
VA in an undated statement of the veteran's representative.  
Additional arguments regarding these issues were again 
submitted in a July 2002 informal hearing presentation from 
the representative.  

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  38 C.F.R. § 20.201.  
The Board construes the statements from the veteran's 
representative to be a notice of disagreement concerning the 
three issues.  The RO has not had an opportunity to issue a 
Statement of the Case for these three issues.  38 U.S.C.A. § 
7105; see Buckley v. West, 12 Vet. App. 76 (1998).  

Therefore, the issues of whether new and material evidence 
has been submitted to reopen a claim for connection for 
headaches, entitlement to an increased evaluation for the 
veteran's service connected major depressive disorder, and a 
total rating based on individual unemployability are remanded 
to the RO for following development:  

The RO must provide the veteran with a 
statement of the case for the issues of 
whether new and material evidence has 
been submitted to reopen a claim for 
service connection for headaches, 
entitlement to an increased evaluation 
for the veteran's service connected 
major depressive disorder, and a total 
rating based on individual 
unemployability to the veteran and her 
representative.  The statement of the 
case should include all applicable laws 
and regulations, including those 
concerning the VCAA.  In addition, the 
veteran should be informed of the 
actions required to complete her 
appeals.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

